         Case: 1:19-cv-02007 Document #: 3 Filed: 03/22/19 Page 1 of 5 PageID #:9


                                                                                                reference ihat
                                                                                                                     FILEDT
                                                                                                                    s"t'on'hAR
            [tf you need addt,onal
                                   space for ANY section, please
                                                                 attach an additional sheet and                                      2   2   z01g   J

                              m.rrrED
                              -. -    srArEs DrsrRrcr corrRr                              FoRr                            ,Ifl:t-sBffttsIsr-t
                                   NONTMNN DISTRTCT OF ILLINOIS
                                                                                                                    CU


                                                                          IN F'ORIVIA PAUPERIS APPLICATION
                                                                          AND FINANCIAL ATFIDAVIT


Plaintiff                                                               19wZAAT
                                                                        Judge Alonso
v.                                                                      Mag. Judge Harlani
                                                                        PC7
Defendant(s).
                                                                                        please answer every question'
                                      beupdated                      at reast annually.
rnstructions: This application must                                                  that rcsponse'
              any blanl.,. If the answer i' "ilo;'ot'bot applicable (N/A)"' write
Do not                                y
                               place a io vili"n.r", uo* "pplibs.
                                                                    If you need more space to
           abox
        'eave    is included,
wherever                                               ;"adiiio"'l  page that refers to each such
 answer a question  or to explain yg*  Ty;;il"h                prease print or type your answers'
 questionbynumber ;#"rtd;the
                                       additional information.

                                                                                                                   th"fiaint'tr
 Application,r. 1)Otf!U. EOhOIS'declarethatlam                                              ) in the
 E petitioner n             *o,*-m--Om"'                                         '
                                                                      proceed E witlouttrtl
 above-entitled case. rhis afgdavit "o*titffiy-upplicationto                               fl bgtu' I
 prepayment of fees, or E in support
                                       or*v .otioo for appoind"ot of counsel, orI am entitled to
                                 th9 co.sJs ;'f th;tt p'o"""iiogs' and
                                                                         I believe that
 declare that I am unable to pay                               I irnderstand that the judge can
                                                                                                   gtant
 the relief sought in the complaint/p.titi"J*tioJ"ppeal'                         fee' Ir support of mv
                  ueuJ ur
     application, denv
 my aPPusalruu'        TY
                          *t'r!--      ln9lic1i*:':'^::::*:*::*'"*1ffg
                                   questit lns under pAaky of perjury.
 ffifii.tio+ I answerthe following
                                                                                                                    Yes              ENo
     1.      Are you currently incarcerated?                                                                 (If   'No'   go   to question 2')


                                                   orPrison or jail:                                     ,0(
              rD    \0q1 6
                    #' a                 . {*:
              po yo--ir. *y payment fromthe institution?
              MonthlY arrrount:
                                                                                                               E    Yes              u4o
     L        Are you or::rentlY emPloYed?-
              A.          If the answff is"Yes," stateYour:
                          MonthIY salarY or wages"
                                    address of emPloYer:
                          -Nrm" and

               B.          ffi   e-answetis"no,"stateYour:
                           g"gi*i"g    and ending dates of last employment:
                           Last monthlY salarY orwages:

                           Name     anAa         ess   of emPloyer:

     J.         AreYoi-r-'y"r", is yor:r                                      +1.,o*-lmre,?
                                                                                employed?   ffi lr                   Yes
                ffi:;;:";                                  spouse currently
                                                           section' please attach an addltional
                                                                                                sheet and reference that section'l
                    [lfyou need additional
                                             ,p"". toinW

      Rcrt.081232018
     Case: 1:19-cv-02007 Document #: 3 Filed: 03/22/19 Page 2 of 5 PageID #:10



           [lfyouneedsdditionalspaceforANYsec]tion,pleaseattachanadditona|sheetandreferencethatsection.]


          Spouse's MonthlY t,]ry orwages-'
                 Name and address of emPloYer:
                                                                                                        oii saoi:i':   lo;
          [r addition    to yoru   ro"                *ov"     io resngyse to
                                                                                9T*:'-^-
4.                                               "a                                         -o^oi-rert rnnre rhan
          ffi:?'f#i:#''[i""T;;;;-.illfi
          iT'f ''TilJ;#;:il;;i;il;;r:tu'r:T*1*::::T:-'"':ff
                                              "s.*-*,'S::".':*:X,Ti:;l]"i]::tif
                                            irt      c,                       applv in each
                                                                           "?L"iJli:
                                                               arl boxes that
          Kll,tFi.lffil"o of the categories
                                                ""en    "f,eck category'
                       *a   nU inthe twelve-monthtotal in each
          ";;;,
          A. tr    SalarY or El wages
                                                                                              E Yes              &"
                Total received in the last 12 months:
                ReceivedbY:
                                                                                              E     Yes
          B.    E  Business, E profession or E other self-employnent
                Total received in the last 12 months:
                ReceivedbY:

           C. EI Rental income,          E   interest or   E    dividends                      El Yes            o1"
                Total reoeived inthe last 12 montls:
                 Received bY:

           D. EPensions,Esocialsecurity,Eannuifies'Ellife
                                                                                               []     Yes          k"
              insurance' tr
              insurance, Ll Glsaoult)1   E workers'
                            disability, rJ  wu^vr" -"TJl"Jg-"",
                                                      comPerrsatlon'
                                             E  Settlemel            or                 E   child support
              tr alimony or maintenance or
              Total received in the last 12 montls :
                 Received bY:

                                   E                                                            E Yes
           E.    tl    Gifts or  inheritances
                 Total received the last 12 months:
                               in
                 Received bY:

                                             E   welfare, or    E   any other public            trl   Yes              *("
            F.    Et Unemploymen!
                  assistance
                  Total received in the last L2 months          :




            G.
                  ReceivedbY:

                  tr   Any other sources (describe         sgurce"                            )E      Yes              K
                  Received bY:

                                                      residenoe have more El Yes                                   '"(
     5.      Do you or anyone else living at the same
             tfr* SZOO in Lash or checking or savings accounts?
             Total amount:
                      or-"-h"ld,                             Rtlationship to you:
               n *ior"




                 [lfyouneedaddltionalspaceforANYsection,pleaseattachanaddlflonalsheetandreferencethatsection.l

     Rev.08232018
          Case: 1:19-cv-02007 Document #: 3 Filed: 03/22/19 Page 3 of 5 PageID #:11



                 [lfyouneedaddilionalspaceforANYsection,pleaseattachanaddltionalsheetandreferencelhatsectlon'l


6.              Do you or anyone else living at th9 sam3
                                                         residence                      own any
                                                                                                          E   Yes
                                                                                                                              'o/*"
                ;;"'dt;"ds, securitie' o' Jth"t financial instnrments?Current value:
                PropertY:
                hwhose name held:
                                                                                         (with or wit\ouy
                                                    same'residence own any real estate
                Do you or anyone else ltving at the
7.
                                                              things, air house,
                                                          t[eruungs'
                                                        other                    aoarbnent, condominiud
                                                                          r"ruLrDE''"**i-?;-----lN'"
                mortgage)? Real estate inclides, among
                cooperative, two-flat,       etc-
                EH.:fxilff'Y*d"dd'""'
                             p.op..frGottt- aJId
                is the difference between what the
                                                                                                thtt''ount   you owe on
                                                                                                                            @.-q:'ry
                                                                                                                             it')
                                                                                       RelationshiP to You:
                ;;il;"ame held:
                 Name of Person making PaYments:

                                                                  "*'"*;'V"t
                                                                           resloetrae uwu 4rrJ                        -- -
                                                                                    E6o
                 Doyouoranyoneelselivingatthesa:neresidenceownanyautomobileswithaoxT]el/
                 market value of more than          $1000?
                 Year, make andmodel:                                                                             @quity is
                 Current    value:                                     -   -- '    '
                                                                                                                  on it.)
                                            ," *h"t th"                           is worth and the emount you owe
                                                     "rrt"*obile
                 -I;h.;
                 Arnount of monthlY loan          PaYmentsl                                        :


                                                                                       RelationshiP to You:
                          name       held:
                 Name Person malcing PaYments:
                       of

                                                            residence own any boats' trailers'
                                                                                               mobile homes
     9.           Do you or anyone else living at the satne                                     $1000s/      morltf
                                                                    marketvalue of
                  o, oth", items of perr","ip?"p"'q'with
                                                           a
                                                                            "*t"t
                  PropertY:                                                                                                   (Eq"ity
                  Cn:rentvaluei
                  Cu:rentvalue:
                                                                oquru'
                                                                EquitY:                       ' ^
                                                     prop".gyffiorth and tle amotmt you owe on it')
                  is the difference between what the
                  Amount of monthlY loanPaYnents:
                                                                 RelationshiP to You:
                  In whose name held:
                  Name of Person making PaYments :

                  List the persons who live with vou who
                                                                                  denen!e11:i]::
                                                                        -f:Y:,:* rffiJ:S,
                                                                           ar.e
      10.                                                                               rthererson's
                   :',T#:ffi ;fl"}ilffi ;#i;""ilu"i,i",-r":,T:.:".I_",y1:p:f*::f
                                                     yo"         to his or her zupport'  If none'
                   support or the Yldfro monthly amount                            "oottibute
                   check here: Ellone.



                                                                                                    state
                                                          you who are dependent on you for support'
          11.      List the persons who do ncit live with
                   "*,,-*dli*igfu#Trffitn"**""nvoucontribtrtemonthrvtohisorher




                                                                                                sheet and reference that secllon.]
                                                    for ANY secton, please attach an addltionat
                      llf you need addltional space

          Rcv.08232018
      Case: 1:19-cv-02007 Document #: 3 Filed: 03/22/19 Page 4 of 5 PageID #:12



            [|fyouneedaddltionalspaceforANYsection,pleaseattachanadditionalsheetandreferencethatsec{ion.|


fdeclaretrnderpenaltyofperjurythat-theaboveinformationistrueaudcorrect.I
                                                 tl"'.tl:-".:y,:1*iyiss   this case at
understand   that 28 U'S'C' $ 191s(e)(2ltlXt"t"t
                                                    of povertY is untrue'
                                         a,LrffiooeTe;
ary time if the court determines that my

out",-      l-5'11


NOTTCT TO PRISONERS:

                                                                                                            covering
                                                                                                 H;"#"
  tull six months before vou have m"a vo*-ru*t"it' ry.TlYy.,"::*"1"::"'i3-*in             custod
                                                     r"r,it qri"r, where vou have been in custodv
 a
 iH"'#"T:1"T"[',:*';;;ff];J#                 iv
                                                """i                                below
 dwing that six-month period'    already ttut"E vo--"
                                       !s            -ott "rto nave the certificate


                                                   CERTIFICATE
                                                                      o-nlY)
                                            0n carcerated aPPlicants
                            (Io be                 by the insfitution of incarceration)
                                     "o*pl"t.d
                                                                                                                  o*
  I certiff   that th3 applicant nam ed      nt"t' I;9ilF,.!9,W
  it"iH       ltfilL-on                account        tJliffiGait ?l(ryT:3*H"P
                                                                     ='^l?'f,*#*094,
                                                                                                  nTll"'HH""**"
                                                       , t',n i;^               . (AAAel.ldeoositsfromall
                                                                                  (Add
     applicant's avemge mgnltrly deposit         T*   $.


                                             "t "t
     Date




                 [IfyouneedadditionalspaceforANYsectlon,pleaseattachanaddltionalsheetandreferencethatseciion.]

      Rsv.08432018
                     Case: 1:19-cv-02007 Document #: 3 Filed: 03/22/19 Page 5 of 5 PageID #:13
                                                                                                                                    212112019 8:53:42AM
'lnmate Balance History Report - Simple
   Between: 812012018 12:00:00AM - 212012019 11:59:59PM


     Number:          210976                                                                                   Location:     H04F
     Name:             ECHOLS, DONTE STEVEN
                                                                                          Transaction         Running             Runnino              Running
Transaction                                              Date                                Amount           Balance              Owed                 Other

 Beginning Totals:                                       0812012018 12:00:00AM                                      1.00               0.00                     0.00
TOUCHPAY KIOSK DEPOSIT                                   08/30/2018 11:00:01PM                   59.00            60.00               0.00                      0.00
FF ORDER DEBIT                                           0813112018 06:51:34PM                  (26.16)           33.84               0.00                      0.00
ORDER DEBIT                                              Ogl01l2O18 04:19:34PM                  (33.84)            0.00               0.00                      0.00
RETURN CREDIT                                            0910312018 05:35:03PM                    1.59             1.59               0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   1OlO3l2O18 12:46:46PM                   95.00            96.59               0.00                      0.00
FF ORDER DEBIT                                           1010412018 04:32:27PM                  (17.53)           79.06               0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   1010512018 11:46:48PM                   95.00           174.06               0.00                      0.00
ORDER DEBIT                                              1010612018 05:29:43PM                 (165.e2)            8.14               0.00                      0.00
ORDER DEBIT                                              1010612018 06:12:11PM                    (4.07)            4.07              0.00                      0.00
ORDER DEBIT                                              1010712018 09:29:13PM                    (3.23)           0.84               0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   1110212018 09:15:52PM                  135.00           135.84               0.00                      0.00
FF ORDER DEBIT                                           1110212018 09:44:56PM                    (e.68)         126.16               0.00                      0.00
ORDER DEBIT                                              1110312018 04:28:39PM                 (126.03)            0.13               0.00                      0.00
ORDER CREDIT                                             1110512018 09:03:25AM                     4.64             4.77              0.00                      0.00
ORDER DEBIT                                              1110612018 06:49:28PM                    (4.56)            0.21              0.00                      0.00
ORDER CREDIT                                             111O712018 08:38:29AM                     2.13            2.34               0.00                      0.00
ORDER DEBIT                                              1111312018 10:52:18AM                    (2.14)           0.20               0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   1210212018 06:58:57PM                   75.00            75.20               0.00                      0.00
ORDER DEBIT                                              1210212018 08:00:59PM                  (70.01)            5.19               0.00                      0.00
ORDER DEBIT                                              1210212018 08:01:55PM                   (3.41)            1.78               0.00                      0.00
ORDER DEBIT                                              1210412018 02:53:21PM                    (1.57)            0.21              0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   1210712018 08:00:05PM                   95.00            95.21               0.00                      0.00
FF ORDER DEBIT                                           1210712018 09:39:43PM                    (4.08)          9'l .1 3            0.00                      0.00
ORDER DEBIT                                              1210812018 07:39:58PM                  (e0.84)            0.29               0.00                      0.00
TOUCHPAY WEB DEPOSIT                                     1212212018 11:39:46PM                   15.00            15.29               0.00                      0.00
ORDER DEBIT                                              1212512018 09:02:03PM                  (14.78)            0.s1               0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   1213012018 11:22:314M                   17.00            17.51               0.00                      0.00
ORDER DEBIT                                              1213012018 04:58:56PM                  (17.37)            0.14               0.00                      0.00
TOUCHPAY WEB DEPOSIT                                     0110812019 04:06:51PM                   26.00            26.14               0.00                      0.00
ORDER DEBIT                                              0110812019 06:08:48PM                  (26.04)            0.10               0.00                      0.00
TOUCHPAY WEB DEPOSIT                                     0111112019 08:47:57PM                   20.00            20.10               0.00                      0.00
FF ORDER DEBIT                                           0111112019 08:59:40PM                  (1e.84)            0.26               0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   0111112019 09:17:58PM                   20.00            20.26               0.00                      0.00
FF ORDER DEBIT                                           0111112019 09;24:59PM                  (1e.42)            0.84               0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   0111512019 08:33:16PM                   95.00            95.84               0.00                      0.00
ORDER DEBIT                                              0111512019 09:12:38PM                  (e5.76)            0.08               0.00                      0.00
ORDER CREDIT                                             0111612019 09:04:1OAM                     8.78            8.86               0.00                      0.00
FF ORDER DEBIT                                           0111712019 04:55:03PM                    (8.16)           0.70               0.00                      0.00
TOUCHPAY \A/EB DEPOSIT                                   0112512019 04:01:20PM                   15.00            15.70               0.00                      0.00
FF ORDER DEBIT                                           0112512019 08:59:58PM                  (15.66)            0.04               0.00                      0.00
TOUCHPAY WEB DEPOSIT                                     0210712019 04:59:44PM                   29.00            29.04               0.00                      0.00
FF ORDER DEBIT                                           0210712019 07:16:00PM                  (1e.42)            9.62               0.00                      0.00
FF ORDER DEBIT                                           O2lO8l2O19 08:49:59PM                    (8.16)           1.46               0.00                      0.00
ORDER DEBIT                                              0211012019 02:55:18PM                    (1.43)           0.03               0.00                      0.00
TOUCHPAY KIOSK DEPOSIT                                   0211012019 11:14:44PM                   95.00            95.03               0.00                      0.00
ORDER DEBIT                                              0211212019'11 :19:44AM                 (e4.87)            0.'16              0.00                      0.00

                                                                                 Ending Totals:                    0.16               0.00                      0.00



This report may contain privileged and/or confidential information that is intended solely for the use of the Correctional Facility. The report Page 1 of   1

may contain nonpublic personal information about inmates subject to the restrictions of privacy laws. You may not directly or indirectly
reuse or disclose such information for any purpose other than to provide the services for which you are receiving the information.
